FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50049

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04481-BEN

  v.
                                                 MEMORANDUM *
JOSE ANTONIO RAMOS-JIMENEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jose Antonio Ramos-Jimenez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ramos-Jimenez contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(3)(B) by failing to resolve the factual dispute concerning

his 2005 arrest. The parties dispute the standard of review that applies to this

claim. We need not resolve this dispute because even on de novo review Ramos-

Jimenez’s claim fails. The district court expressly stated that the disputed portion

of the presentence report would have no effect on sentencing, and the record

reflects that the alleged arrest did not affect the sentence selected. Accordingly, the

court did not err by failing to resolve the dispute. See Fed. R. Crim. P. 32(i)(3)(B);

United States v. Saeteurn, 504 F.3d 1175, 1181 (9th Cir. 2007).

      Ramos-Jimenez also contends that his sentence is substantively

unreasonable because it was based on factually disputed information. The district

court did not abuse its discretion in imposing Ramos-Jimenez’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence at the bottom of the

advisory Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                           2                                    12-50049